Citation Nr: 1730318	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  17-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for an upper respiratory disability, claimed as a sinus disability.

3.  Entitlement to service connection for a mental disability to include depression, anger issues, anxiety, and schizoid personality disorder. 


REPRESENTATION

Veteran represented by:	Utah Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from August 1959 through April 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2017 videoconference hearing.  A transcript of the hearing is associated with the evidence currently of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of entitlement to service connection for a sinus disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In January 1962, the AOJ denied the Veteran's claim for entitlement to service connection for a sinus disability.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.  

2.  In October 1964, the Veteran requested that the AOJ reopen the claim for entitlement to service connection for a sinus disability.  The AOJ responded that same month with a request that the Veteran submit relevant evidence substantiating the claim, but the Veteran did not furnish additional evidence within one year of the request.  

3.  In March 2015, the Veteran filed an informal request to reopen his claim for service connection for a sinus condition, and the Board has recently received additional evidence in support of the claim.  Some of the evidence received considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a sinus disability.  

4.  The preponderance of the evidence is against a finding that the Veteran has a current mental disability incurred, caused, or aggravated by his service.


CONCLUSIONS OF LAW

1.  The January 1962 rating decision that denied service connection for a sinus disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  The Veteran's October 1964 petition to reopen his claim for entitlement to service connection for a sinus disability was abandoned.  38 C.F.R. § 3.158(a).

3.  New and material evidence has been received in association with the Veteran's March 2015 request for reopening, and the Veteran's claim for service connection for a sinus disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The criteria for entitlement to service connection for a mental disability to include depression, anger issues, anxiety, and schizoid personality disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. §§ 3.303, 4.127 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board finds that VA's duty to notify is satisfied.  The Veteran certified he received notice of evidence necessary to substantiate a claim for disability compensation and related compensation benefits on his April 2015 formal application.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, service personnel records, identified available post-service treatment records, and lay statements have been associated with the record.  The Board held the record open for sixty additional days after the hearing so that the Veteran could identify and submit any additional relevant outstanding records.  The Veteran did not submit additional evidence during that time, and the Board has not received subsequent correspondence from the Veteran indicating that outstanding relevant records are available.  A VA examination of the Veteran's psychological functioning was obtained in September 2015 and is associated with the evidence of record.

Reopening: Entitlement to Service Connection for a Sinus Disability

In order to reopen a claim which has been denied by a final decision, the Veteran must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In January 1962, the AOJ denied the Veteran's claim for service connection for a sinus disability.  The AOJ denied the claim because the Veteran did not attend a VA examination scheduled for the purpose of establishing elements of the claim including a current disability and a nexus.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.  Therefore, the Board finds that the January 1962 rating decision became final.  See 38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

The Board notes that the Veteran previously requested that the AOJ reopen his claim for entitlement to service connection for a sinus disability in October 1964.  The AOJ responded to the Veteran's request with an October 1964 letter asking the Veteran to produce evidence in support of the claim within sixty days.  The Veteran did not respond to the request within one year.  Therefore, the Board finds that the October 1964 claim was abandoned, and the pertinent request for reopening before the Board at this time is the Veteran's later request for reopening in March 2015.  See 38 C.F.R. § 3.158(a).

The Board finds that some of the evidence recently received when considered by itself or in connection with evidence previously assembled relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a sinus disability.  Specifically, the Veteran submitted his testimony at the April 2017 hearing that he has experienced sinus problems beginning with his time in service and continuing through the present.  The Board notes that the Veteran's treatment records show that the Veteran was treated for upper respiratory complaints during service and shortly thereafter.  The Board finds that the Veteran's testimony in connection with his history of treatment for upper respiratory complaints raises a reasonable possibility of substantiating unestablished facts including a current disability and a nexus.  

In light of the above, the Board finds that reopening of the Veteran's claim for entitlement for service connection for a sinus disability is warranted.  As described in the remand portion of this decision below, further development is needed before the Board can fairly adjudicate the claim on the merits.  

Entitlement to Service Connection for a Mental Disability

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In this case the Board finds that the first Shedden element is not met.  The September 2015 VA psychological examiner perfomed an examination of the Veteran and reviewed the available pertinent medical evidence.  The examiner opined that the Veteran did not meet the diagnostic criteria for a mental disability other than a schizoid personality disorder.  The September 2015 VA examiner opined that the Veteran's depression and anxiety do not rise to the level of a clinical diagnosis because the Veteran lacks many of the criteria for diagnosis of said conditions.  The examiner opined that it is less likely as not that the Veteran's claimed depression, anger issues, and anxiety are caused by his 1960s diagnosis of schizoid personality disorder.  

The examiner's diagnosis of the personality disorder was based on the Veteran's history including a schizoid personality disorder diagnosis in the service treatment records.  In regard to the personality disorder, the VA examiner indicated that while the Veteran's medical history included the diagnosis, the evidence of record at the time of the examination showed that the disorder was not active.  The examiner found that the Veteran exhibited sub-clinical symptoms.  The VA examiner opined that the Veteran's symptoms are caused in part by age and circumstances surrounding his wife's failing health.  The examiner noted that the Veteran did not seek ongoing treatment over the course of his civil service career and did not seek treatment with the decline of his wife's health.  

The Board affords the VA examiner's opinion some probative weight and notes it is not contradicted by treatment records or other medical opinion evidence addressing the Veteran's psychological functioning during the period at issue.  The Board affords less probative weight to the Veteran's testimony that he has had a compensable mental disability since service including depression, anger issues, and anxiety.  While the Veteran is competent to report his observable symptoms, he is not competent to diagnosis a psychiatric disability.  In any event, the VA examiner is a psychologist who has greater competency to make a medical diagnosis of a current mental disability under applicable diagnostic criteria, and his opinion is afforded greater probative value.  See September 2015 VA examination; Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Even assuming the Veteran does have a current disability of a schizoid personality disorder, the Board finds that the Veteran would not be entitled to compensation for the disorder because applicable law and the evidence of record does not support a finding that the personality disorder is related to service.  Under 38 C.F.R. § 4.127, personality disorders are not diseases or injuries for compensation purposes.  While service connection for a personality disorder may still be possible if the disorder is aggravated by another service-connected disability, the Veteran is not currently service-connected for any disability.  See id; 38 C.F.R. § 3.310.  Furthermore, even if the Veteran is found to be service connected for his alleged sinus disability, there is no evidence that the sinus disability aggravated or is otherwise related to the personality disorder.  

In light of the above, the Board finds that the benefit of the doctrine is inapplicable because the preponderance of the evidence is against a finding that the Veteran has a current psychiatric disability attributable to service.  Accordingly, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for a mental disability is denied.


REMAND

As referenced above, the Veteran was treated during service for various upper respiratory complaints and accordingly, the Board has expanded the claim to an upper respiratory disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  After reviewing the totality of the evidence currently of record, the Board finds that further development is necessary to fulfill its duty to assist the Veteran.  Specifically, the Board notes that the Veteran has not been afforded an opportunity for a current examination of his alleged upper respiratory disability.  A review of the Veteran's service treatment records shows that the Veteran was treated for various upper respiratory problems during his active duty service and shortly thereafter.  See September 1959 service treatment record showing cough and nose trouble, March 1960 service treatment record impression which appears to read moderate vasomotor rhinitis, and January 1962 private diagnosis of ethmoid sinusitis by Dr. M.C.P.  At the hearing, the Veteran testified that he has experienced ongoing sinus symptoms since service through the period at issue.  The Board finds that the Veteran is competent to report sinus symptoms, and the Board finds that Veteran has presented evidence of (1) recurrent symptoms of an upper respiratory disability, (2) treatment for upper respiratory symptoms in service, and (3) an indication that the claimed current symptoms may be associated with the Veteran's incurrence of upper respiratory symptoms during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, AOJ should afford the Veteran an appropriate VA examination of the Veteran's symptoms.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant treatment records from VA or private treatment providers.  The AOJ should make reasonable attempts to obtain all relevant outstanding evidence and associate it with the other evidence currently of record.

2. After all outstanding relevant evidence is associated with the record, the AOJ should afford the Veteran a VA examination with an appropriate examiner to assess the Veteran's alleged upper respiratory disability.  The AOJ should provide the examiner with a complete copy of the claims file including this remand order.  The examiner should identify any current upper respiratory disabilities. 

In regard to any current upper respiratory disabilities, the examiner should provide an opinion on whether is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was incurred in, or is otherwise related to, the Veteran's active duty service.  The examiner should consider the Veteran's history of treatment for upper respiratory complaints and his testimony that he has experienced sinus symptoms since service.

3. After the above development has been completed, the AOJ must readjudicate the claim for entitlement to service connection for an upper respiratory disability.  If the benefit sought remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


